¢

/

Casg 2. ¢ 155008486 CO ARC Document 309 Filed 08/12/20 Page 1 of 14 PagelD: 6823

46 cv- JBC Document1é6 Filed 04/08/1F Page 1 of 3 PagelD: 166
4,
wae THE LAW OFFICES OF —
RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
Richard Malagiere 256 MOONACHIE ROAD | WHITEHALL BUILDING OF COUNSEL
Member NJ & NY Bar SUITE 102 17 BATTERY PLACE, STE., 610
Registered Patent Ajtorney © MOONACHIE, NJ 07074 NEW YORK, NY 10004 Lawrence D. Mandel
rm@malagierelaw.com 201.440.0675 212.879.5580 Member NJ & PA Bar
FAX; 201.440.1843 212.879.5583
Arthur M. Peslak
*REPLY TO NJ OFFICE Member NJ & NY Bar

Registered Patent Attorney

Leenerd E. Seaman
Member NJ Bar
los@malagiorelaw.com

Vineent P. Trovini
Member NJ Bar

April 8, 2016

VIA ECF

The Honorable Claire C. Cecchi, U.S.D.J.
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Re: D'Antonio v. Borough of Allendale, et al.
Civil Action No.: 2:2016-cv-00816 (CCC)(JBC)

Dear Judge Cecchi:

This office represents the Bergen County Sheriff's Department (“BCSD") in the above-
captioned matter. We are in receipt of a motion filed by the Plaintiff, Michael D'Antonio,
seeking entry of final judgment by default against various defendants, including the BCSD.
Kindly accept this letter in lieu of a more formal brief in opposition to same.

The motion should be denied. First, the Plaintiff has not averred that he has obtained a
Default pursuant to Fed.R.Civ.P. 55(a) against any party. In fact, the Docket Report for this
case reflects that he has not done so. Further, it would be impossible for him to do so as the

Clerk did not issue Summons to the Defendants until one week ago on March 31, 2016 (Dk.
 

Case 3:16-cv-00510-CCC-IBC Document 30 Filed OS T2720 Page 2 of TF PagelD: 6824
Case 2:16-cv-00816-CCr-JBC Document16 Filed 04/08/19 Page 2 of 3 PagelD: 167
é . weal ~/
Entry #8). Thus, the time provided for all of the Defendants, including the BCSD, to answer or

otherwise plead under Fed.R.Civ.P. 12(a)(1)(A) could not yet have expired.

 

The affidavit filed by Plaintiff in support of this motion does state that he “served” the
defendants. However, this statement is not supported by any credible evidence.

Plaintiff did file a document entitled “Proof of Service” (Dk. Entry #5); however, that
document demonstrates that Plaintiff did not properly “serve” any of the Defendant as it relates
that Plaintiff merely forward copies of the Complaints (apparently without Summonses) to the
defendants via ordinary mail with tracking information. Plaintiff has not shown that any of the
Defendants waived service under Fed.R.Civ,P. 4(d).

In Green v. Humphrey Elevator & Truck Co., 816 F.2d 877 (3d Cir. 1987), the Third
Circuit considered a similar situation when the plaintiff in that matter asserted he had effected
service within the 120 day period required by then subsection (j) of within Rule 4!. In that case,
the plaintiff had sent the summons and complaint to the defendants by mail as the 120 day
period was about to expire. Relying on Armco. Inc. v. Penrod-Stauffer Bldg. Sys., 733 F.2d
1087 (4th Cir. 1984), the Court in Green noted that “mailing alone will never satisfy the service
requirement.” Green, 816 F.2d at 882. The Green Court went on to hold that in the absence of
an acknowledgement of service, “personal service is required.” Jd, at 879.

In the instant case, Plaintiff has not effected personal service on any Defendant. Nor has
Plaintiff filed an acknowledgement of service by any Defendant. With respect to the BCSD, it
has not been personally served, and it has not acknowledged service. Further, no Default has

been entered against it as its time to answer or otherwise plead has not expired,

 

' Rule 4 was amended and recodified in 1993 and subsection (j) now appears as subsection (m) of the Rule. See,
Fed. R.Civ.P. 4, Notes of Advisory Committee on 1993 amendments.
 

Case,2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 3 of 14 PagelD. 6825
Case 2:16-cv-00816-CCC-JBC Document 16 Filed 04/08/1" Page 3 of 3 PagelD: 168
iv .

~ snes ~—

3
-
res

For all of the foregoing reasons, it is respectfully submitted that the Motion to Enter

Default Judgment should be denied.

Respectfully submitted,

/s/ Leonard BE. Seaman
LEONARD E. SEAMAN

LES:ap

Cc: Michael A. D'Antonio (via ECF)
All Counsel (via ECF)
Client (via email)
 

‘ase 2:16-cy-00316.CGCG-3BE—B
C6CIBE—Bocument 309, Filed 0

wy Von NGuNnd Sareang* LB OFL ROINVERIOD Lid OL, (4 OY Cd

    

   

INVOICE

 

MICHAEL DIANTONIO ~ PRO-SE INVOICE #: 20160503164935
MICHAEL D'ANTONIO, PRO-SE AMOUNT DUE: $59.99
@.0. BOX 56 DUE DATE: eisr2016

ALLENDALE NJ 07401

=e RESERVE JHE RIGHT TO CHARGE 18% APR INTEREST (0.060316% DPR -PAST-THE DUE BATE) ON ALL UNPAID BALANCES,
» Seger thie perforation and keep the middie stub for your records! Retum fhe bottom stub with your payment. Thank you for your business!
_ MQUNT DUE: $58.09-

 

      

: INVOICES: 20160503164935 INVOICE DATE: 5/6/2016
"ATTORNEY: MICHAEL D'ANTONIO, PRO-SE

IRM: MICHAEL D'ANTONIO - PRO-SE
LAINTIFF: MICHAEL A. D'ANTONIO
"SEPENDANT: BERGEN COUNTY SHERIFF'S DEPT.
DOCKETH: - 16CV816 CLAIM#:
ENTITY SERVED: BERGEN COUNTY SHERIFF'S DEPT.
“SERVED WITH: SUMMONS AND COMPLAINT, CIVIL COVER SHEET, ATTACHMENT, COMPLAINT
“PRVED DATE: 6/4/2016 COURT DASE, @
ATTENDANCE FEE: $0.00 PAYMENT
SERVICE FEE: $59.99 ;

MILEAGE FEE: $0.00 AMOUNT PAIS

PRIORITY FEE: - $0.00 7

PICKUP FEE: $0.00 { | CHECK

INCORRECT ADDRESS FEE: $0.00 [ VISA

POSTAL FORWARDING FEE: $0.00 { | MASTERCARD

CASH ATTACHED: $0.00. { | DISCOVER .

WAIT TIME 0.00 $0.00 [| ] AMERICAN EXPRESS
NOTARY/MISC. FEE: $0.00

TOTAL: $59.

    
 
   
 

   

 

3
$B
B16
Ly)
1 ©
| &

    

 

 

at = .

~ MICHAEL DIANTONIO - PRO-SE

ia P.O. BOX 55

y ALLENDALE NJ 07401

* For the festest.resolution to your biting inquiry, email us at: | [ ] CHECK

Po Re 8 z pop [1¥ien [tienda {1 ieoner 11a

‘ | CARD bic tt. Let ty

   

eae
       

 

age 5 OT 14 PagelD: 6827

 

Sun nn A HT

20160503164935

  
  
 
  

 

 

faa) Sammons na Gill Action “RETURN OF SERVICE

SUMMONS AND COMPLAINT, CIVIL COVER SHEET, ATTACHMENT, COMPLAINT
GIANFRANCO MAUGIONE

PROCESS SERVER
DATE: 9/4/2016 3:44:17 PM

   
 

cer een Ce

 

pate ETE VT meen

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
ff Served personally upon the defendant

 

 

 

BERGEN COUNTY SHERIFF'S DEPT.

 

Place where served:
LEONARD SEAMAN, ESQ. 280 MOONACHIE ROAD NMOONACHIE NJ 07074

 

] Left copies thereof st the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

LEONARD SEAMAN
Relationship to defendant ‘CUSTODIAN eee nn ans

L

Description of Person Accepting Service:

 

SEXM__ AGE:38-50_ HEIGHT: 5'9"-6'0" WEIGHT: OVER 200 LBS. SKIN:WHITE _ HAIR: BROWN OTHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

 

STATEMENT OF SERVER
TRAVELS SERVICES $ TOTAL $

 

 

DECLARATION OF SERVER
| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in

this Return of Service and Statem Server is true and correct.
pate: S16 /20L6 LZ Ls.

Le eee eer! antennae

E_GIANFRANCO MAUCIONE. .
GUARANTEED SUBPOENA SERVICE, INC. —j-
2009 MORRIS AVENUE
UNION, NJ 07083

 

ATTORNEY: MICHAEL D'ANTONIO, PRO-SE
PLAINTIFF: MICHAEL A. D'ANTONIO
DEFENDANT; BERGEN COUNTY SHERIFF'S DEPT.
VENUE: DISTRICT

 

 

DOCKET: 16 CV 816 oo a
COMMENT: 6 — |
iMG. Cae”

JI8 NOTARY PUBLIC OF NEW JERSEY

My Gommission Expiras Dac. 18, 2018
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 6 of 14 PagelD: 6828

Michael A. D'Antonio
P.O. Box 55

Allendale NJ 07401
mad.316@hotmail.com
cell 201-962-5881

fax 201-857-4411

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MICHAEL A. D'ANTONIO
DOCKET NO: 2:16-CV-00816(CCC)(JBC)

Plaintiff

BOROUGH OF ALLENDALE, PASSAIC Civil Action

RIVER COALITION, STILES THOMAS,

JOHN ALBOHM, DAVID BOLE ESQ., LEAVE FOR NOTICE IN
DAVID PFUND ESQ. ,MARY MCDONNELL OPPOSITION TO DISMISS
ESQ.,RICHARD EPSTEIN ESQ. THOMAS REVISED 3RD AMENDED
MONAHAN , LOUIS CAPAZZI, and BERGEN COMPLAINT BY THE
COUNTY SHERIFF'S DEPT. BERGEN COUNTY SHERIFF
Defendants DEPT.

 

THIS MATTER having been opened to the Court by way of Complaint of
Michael A. D'Antonio and the pleadings having been dismissed and Plaintiff being
granted the right to amend and re-file. Plaintiff has now submitted a Revised 3rd
Amended Complaint listing the factual material issues in violation of Plaintiff's Due
Process and Equal Protection rights under the 14th Amendment. Plaintiff now opposes
and amends this submission on behalf of Mr. Malagiere and Mr. Seaman's submissions.
Plaintiff states both attorneys are responsible, as Mr. Seaman is an employee of Mr.
Malagiere who has the contract to represent the Sheriffs DEPARTMENT. Plaintiff
requests a denial of the opposition submitted by Mr. Seaman on behalf of the Malagiere
Law Firm.

1. It is with great exception by this Plaintiff that the Attorneys in response to this
motion, because of Political Corruption and Favoritism, are allowed to attempt to
misconstrue and falsely submit allegations as to Material Facts.

2. It is with great exception that the Attorneys in response to this motion attempt

Page 1
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 7 of 14 PagelD: 6829

to change the named Nefendant of Plaintiff as of right. Plaintiffs Exhibit ECF 308 page
ID 6764 as part of thy return address it is submitted "4ittorneys for Defendant Bergen
County Sheriff's Office (improperly pleaded as "Bergen County Sheriff's
Department")

3. In the body of the Motion ECF 308 page ID 6764 "Please take Notice that the
undersigned attorneys for defendant Bergen County Sheriff's Office (improperly
pleaded as "Bergen County Sheriff's Department) .

4. ECF 178-1 page ID 4893 submitted by the Law Offices of Richard Malagiere , P.C.
with Leonard E. Seaman Esq. of Counsel clearly submits this Document titled Brief on
Behalf of Defendant Bergen County Sheriff's Department.

5. Instead of referring the Court to ECF 47-5 page ID'S 1360 to 1366 Mr. Seaman drafts
and submits almost the identical submission as previously submitted to get paid again
from Bergen County.

6. In further support of opposition to Mr. Seaman's Motion, Plaintiffs submits ECF 47-4
Page ID'S1352 to1356. In these documents Plaintiff answers interrogatories. In these
answers are the satisfactions of complaints in Mr. Seamans instant objections. Plus page |
1355 (11) "This is the third attempt to settle which has not been responded to by the
BCSD." Again on Page ID 1357 Brief on behalf of Defendant" Bergen County Sheriff's
Department. This should suffice to oppose any and all of Mr. Seamans Oppositions to a
favorable Judgment against the Bergen County Sheriff's Department.

7. ECF 47-3 Page ID 1339 Interrogatories again stating Sheriff's Department not
OFFICE. Plaintiff belabors this Point in that the Malagiere Law Firm with Leonard
Seaman are attempting to move the ONUS of responsibility away from the Sheriff's
Department and on the Sheriff's Office. This is due to the different liability of the
Sheriff's Department versus the Sheriff's Office. Members of the Sheriff's Department go
out and perform Sheriff's Duties and the Office does the record keeping and other
financial recording.

8. Mr. Seaman attempis to connect the State Court Action and move for Entire
Controversy Doctrine findings when CLEARLY PLAINTIFF DID NOT SUE FOR
VIOLATIONS OF CIVIL RIGHTS IN STATE COURT. THEREBY, defeating Mr.

Page 2
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 8 of 14 PagelID: 6830

Seamans instant request of falsifying facts for a dismissal of issues citing relief under the
Entire Controversy Doctrine, Mr. Seaman and the firm should be sanctioned as the
Plaintiff must devote time and research in responding to violations of ethical conduct by
Officers of Court. Mr. Seaman did NOT instruct his client to correct the illegal conduct
nor has the $60,000.00 been returned under Court Orders of Judge Innes.
9. Another early example of misstating facts by the Malagiere Law Firm is ECF 16 page
ID's 166, 167, 168 and a paid receipt from Guaranteed Subpoena dated 6/5/2016 and
proof of service 5/4/2016 upon the Bergen County Sheriff's Dept. specifically served
upon Leonard Seaman. Attaches as unmarked exhibit.
10. Mr. Seaman states that the Notice of Claim was defective. This is not consistent with
5 years of litigation. Plaintiff alleges that Captain Edgars arranged for the Secretary of the
BCSD to NOT send a Notice of the Fatal Sheriff's Department Foreclosure Sale to
Plaintiff or Plaintiff's attorney Louis Capazzi. The damage amounts of moneys could not
be established as the Sheriff's Department kept violating Plaintiff's rights.
1]. Loosing a State claim does NOT preclude Plaintiff from filing a Federal Claim if the
Claims are sounding under Federal Law. Mr. Seaman nor Mr. Malagiere show or submit
what exactly was reproduced here in Federal Court under Federal Claims seeking Federal
relief's that were adjudicated in State Court. Mr. Seaman and Mr. Malagiere are veteran

- attorneys each with close if not more than 30 years experience. However, neither Mr.
Malagiere nor Mr. Seaman speak of ECF 304 page ID'S 6702 to 6752.
12. The lack ofa response and or defense to the above reference data is an Obstruction of
Justice by the Malagiere Law firm with Mr. Seaman on the file. As such, under
contemporary findings of NJ. Supreme Court Justice Stuart Rabner of the NJ Supreme
Court when Judge Carla Brady failed to inform the Police regarding her fugitive
boyfriend. She was removed as a Sitting Judge due to violations of judicial conduct. As
Officers of the Court and in light of the testimony of Mr. Richard Epstein who states he
paid the Sheriff's department $60,000.00+- for the care of Plaintiff's Property during the
Foreclosure when in fact the Bank had already prepaid the taxes so as not to have any
confrontation and or additional interest charges to cure said unpaid bills. Further, Seaman
and Malagiere hide there lack of responsibility as Officers of the Court and simply do not

Page 3
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 9 of 14 PagelD: 6831

speak of the exhibits or Mr. Epstein's submission or a Presiding Judge of the Chancery
Division in Trenton who ordered the Sheriff's Dept, twice to pay back the extorted and
bribery funds page ID 6738 $47,392.80 and pages 6739,6740 $ 13,085.55. All other
documents connected and submitted under ECF 304 conclude illegal conduct by the
Bank, Mr. Epstein, the Bergen County Sheriff's Dept and the attorney's Mr. Malagiere
and Mr. Seaman. Local Rule 4:5-5 Effect of Failure to deny constitutes an admission.
This is a material fact not in dispute that the Bergen County Sheriff Dept and their
attorneys have violated the Judges Order and numerous counts of Federal and Rico
Statutes. |

13. In opposition to Mr. Seaman's Brief and objections, Plaintiff submits that Plaintiff
failed to submit value of goods. Plaintiff being Pro Se is expected to receive help from
the Court. After 5 years Mr. Seaman places objections as to form and compliance with
Notice of Tort Claim. Mr. Searnan placed no evidence, no material facts that the original
Notice of claim cannot perform. Putting a monetary value of damaged, stolen or left
behind belongings are listed in the court documents and the interrogatories served by Mr.
Seaman. Mr. Seaman is beyond the Statute of Limitations to raise such issues, which are
intentional delays.

14. At page ID 6773 Mr. Seaman fails to state that the Calm Development Corp was
closed and sounds Standing as a defense. Property ownership is also private and Plaintiff
has also declared in a Certification that it is the Plaintiff's funds that paid the down
payment, the mortgage payments, the taxes, the increase in the tax escrow and the
renovation and damages to repair from the fire, and the 9 litigations and defense of 19
property maintenance ordinances on Plaintiff's Home 316 E. Allendale Ave Allendale NJ
07401. Judge Cecchi also allows favorable standing satisfactions if a party other than a —
corporation suffers injuries separate and apart from a corporation, than, that party may
collect on said injuries,

15. The Borough of Allendale under former attorney David Bole masterminded the
continued barrage of wasting Plaintiff's funds and continually sued Plaintiff and the
Closed corporation just to waste Plaintiff's Money. Mr. Bole was terminated under SEC

Page 4
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 10 of 14 PagelD: 6832

Investigation of interest charges on paid bonds for a water transmission line. 19 other
political members and office personnel were also terminated including the Chief of
Police for contract kickbacks.
16. Although Mr, Seaman notably informs this Court of some of the conduct of the
Evicting Officers and places objections as to Plaintiffs not informing of the values of
damages or individual listing of the item damages or missing, he again is incorrect and if
Mr. Seaman reads he will see‘all deficiencies are supplied. He can read his interrogatories
as served and answered.
17. The most egregious acts by the Sheriff's employees was the denial of the use of the
bathroom causing me to urinate in my pants. Mr. Seaman leaves this out, he further
leaves out that { am disabled under medication and had a very serious episode[s] of
elevated blood pressure. No care or consideration was afforded nor any medical attention
was provided.
18. Page ID 6774 Mr. Seaman submits Twombly than in Gibson 355 US 4,45-46 (1957)
stating the complaint should not be dismissed for failure to state a claim unless it appears
beyond all doubt that the Plaintiff can prove no set of facts in support of this claim which
would entitle him to relief Twombly 550 US at 546 quoting Conley 355 US at 45-46.
"Instead the factual allegations set forth in a complaint must be enough to raise a right
to relief above the speculative level." Twombly, 550 U.S. at 548. All defendants have
failed to deny the evidence in‘submission before this Court. Plaintiff requests Summary
Judgment due to the Effect of Failure to Deny.
19, Plaintiff has met the burden of proof and supported by Twombly 550 U.S. at 548.
Plaintiff relies on ECF 304 and the attachments therein. Plaintiff has complied with the
Factual Allegations which "are enough to raise a right to relief above the speculative
level".
20. In further support under Twombly, the Plaintiff has gone beyond mere notice and
contains "enough facts to state a claim to relief that is plausible on its face " Twombly
550 US. at 570 (2007) A. Benjamin Spencer, Plausibility Pleading, 49 B.C.L. Rev. 431,
431-32 (2008)
21, Plaintiff supports the plausibility pleadings further, by stating that Plaintiff's claims
Page 5
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 11 of 14 PagelD: 6833

have facial plausibility due to plaintiff pleading factual content which allows the Court to
draw the reasonable conclusion and finding of fact that the Defendants are liable for the
misconduct and claims alleged by this Plaintiff.
22. Plaintiff supports his claims under 42 U.S.C. 1983 in that the defendants have
deprived plaintiff of due Process and Equal Protection and as to each and every other
allegation as set forth in Plaintiffs Revised 3rd Amended Complaint.
23. Defense Counsel Mr. Seaman and Mr. Malagiere deceive the Court with the assertion
that the BCSD has denied Plaintiff the affordable housing rights as asserted in other
claims against other defendants. This is a ploy by deception by counsel to make Plaintiff
look liable for misstatements and improper claims against the Bergen County Sherift's
Department. ECF 304 page ID 6721 clearly does NOT allege or claim that the BCSD
denied Plaintiff affordable housing rights. However, in that Mr. Seaman under Mr.
Malagiere allege that Plaintiff did state a claim for denial of Affordable Housing rights
indicates to me that Counsel and other opposing Counsel are commiserating and looking
for any reason to discredit or make Plaintiff appear unreasonable. It is well settled that
Mr. Bole and Mr. Pfund are Politically elevated Attorneys and that this insertion by Mr.
Seaman could mean others have influenced him In support of the above statements.
Plaintiff offers ECF 304 page ID 6721. as proof of claims alleged against the BCSD. It is
facially Plausible that Plaintiff DID assert a claim for relief against the BCSD for Denial
of Affordable Housing Developments due to illegal eviction.
24. ECF 308-1 Page 1D6775 Mr. Seaman now requests that Plaintiff must allege under
each claim under 42 U.S.C. 1983 that some person has deprived Plaintiff of my Federal
Rights of Due process and Equal protection, and that such person as the Bergen County
Sheriff Michael Saudino and Captain Edgars and Officer Brainey and Captain Kolich
were/are members of the BCSD and acted under Color of State, Color of Office and or
Territorial Law, Gomez v Toledo 446 U.S. 635, 640 (1980)
25. Whereby said actions of the Sheriff's department were that they accepted
$60,000.00+- dollars as admitted by Richard Epstein Esq, (retired) on behalf of Emigrant
Savings/ Retained Realty to pay expenses/taxes incurred by the duration of the
foreclosure action. This is the cover up by the Sheriff Dept to accept $60,000.00 more
Page 6
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 12 of 14 PagelD: 6834

than necessary to effect a illegal Sheriff's Sale denying Plaintiff Due Process and Equal
Protection by not giving Notice of the Sheriff's Sale. The remedy requested is the
vacating of the illegal sale wherein the Bank returns the funds paid by Mr. Jian Luo and
the Bank applies for error and omission insurance claims and issues a clean quit claim
deed to Plaintiff, Plaintiff further requests $2.5 million for violation of Plaintiffs Civil
Rights, Punitive damages, Compensatory damages in exchange for no further action,
closure of the docket and request the docket be sealed.
26. Mr. Seaman alleges Plaintiff's allegations failed to meet the Monell Standard for 1983
claims against Public Officials. The Bergen County Council failed to give access to
public records to obtain the name and address of the offending individual officers
responsible for Following Orders. It is apparent that a detail of Officers are assigned a
work detail, are the officers guilty or the Officer in charge who gave the order to evict
and then the officers took control and acted upon them selves or under the original work -
detail issued by an unknown Officer in charge. Plaintiff did know Captain Edgars
contacted Louis Capazzi and questioned him as to why he did not respond or appear for
the Sheriff's sale. Mr. Capazzi stated that he did not receive the required notice , Plaintiff
was present in Mr. Capazzi's office when Captain Edgars called. Plaintiff knew that
Officer Braney was in command of the eviction. Plaintiff knew that the Officers where
following orders and did not know who issued the Orders. Mr. Seaman states in ECF
308-1 page ID 6776 under section II that Plaintiff's Allegations against the BCSO failed
to meet the Monell Standard for 1983 claims against public Officials. The Monell
standard does not apply to the case at Bar. The Monell standard references work related
claims in violation of federal claims relative solely to pregnant women.
27. Mr. Seaman distorts the legal practice of submitting cite precedents to prevail in the
instant matter. The numerous submissions by Mr. Seaman do not relate to the instant
issues at bar. Ifa Judge determines that the BCSD did add injury to Plaintiff by not
allowing affordable housing to be built than the injury should be compensated. This
mechanism may also be added as viable due to the prejudice of the entire BCSD and
racial prejudice in whole as they view themselves as a separate force in power to exercise
control over issues not allowed by there empowerment as a protective and enforcement

Page 7
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 13 of 14 PagelD: 6835

agency only after a judicial order by others are in place.
28. Plaintiff has addressed the issue of standing and Mr. Seaman again alleges standing
but then why did he submit all of the case law and other defense mechanisms and not just
wait to see what the final disposition regarding standing will be. Judge Cecchi permitted
Plaintiff to reopen the closed docket under Plaintiff's submission of Motion for
Reconsideration, presenting various issues of which Plaintiff's former attorney presented
numerous claims which relief can be granted upon. Further Ms, Wooten presented 1983
claims under 42 U.S.C.A. wherein it was determined that due to Mr. Epstein being
intertwined to allow the Bank to NOT escrow double the amount of a normal real estate
tax and that deprivation of funds did cause a sequential set of injuries to Plaintiff. The
bribe was already sent in motion as well as the extortion by the Sheriff Department. The
proximate cause of Foreclosure was predicated upon the bank refusing to exercise
prudent control over the towns doubling of Plaintiff's Real estate taxes and the bank
realizing the financial upside of getting twice the amount of money, which they would
then earn illegal interest. Further the Banks' appraisal company realized the upside of the
equity appreciation which they would get to keep. In violation of Justice Harlans decision
Snaidach vs Family Finance.

~ 29, In summation Mr. Malagiere by Mr. Seaman does not fairly represent all material
issues of facts. there are no genuine issues of material facts in dispute and the Court must
review the preceding issues and compare them to the wrongful confusing issues as
submitted by the Malagiere law firm. Mr. Epstein has NOT SUBMITTED ANY CITE
PRECEDENTS REFUTING THE DOCUMENTS ATTACHED TO ECF 304 PAGE
IDS 6730 TO 6752 INCLUSIVE. Summary judgment is warranted!
30. LOCAL RULE 4:5-5 EFFECT OF FAILURE TO DENY MEANS AN

ADMISSION. Plaintiff has requested Summary Judgment and transfer to class
action standing against the Borough of Allendale.

31.The Malagiere Law firm does not have the legal right to request that the Plaintiffs
entire complaint be dismissed. This Defendant may only request that the relevant parts of

the Complaint against the BCSD be dismissed.

Page 8
Case 2:16-cv-00816-CCC-JBC Document 309 Filed 08/12/20 Page 14 of 14 PagelD: 6836

CERTIFICATIO

I certify that the foregoing Statements are true. I am further aware that if any of

the foregoing statements mad by me are willfully false i am subject to punishment.

 

Michael A. D'Antonio

Please enter this on the ECF System as notice to all parties

Page 9
